Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 1 of 13 PageID #: 163




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 BRYANT L. GRAHAM,                               )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 1:19-cv-04120-JRS-MJD
                                                 )
 HEALTHPLEX,                                     )
 ADNON HYDER,                                    )
                                                 )
                           Defendants.           )


                                          ORDER

                                        Introduction

    Plaintiff Bryant Graham, proceeding pro se, brings claims of employment

 discrimination against Defendants, Healthplex and Adnon Hyder.            Specifically,

 Graham claims that, on account of his sex/gender, race, or color, Healthplex and

 Hyder subjected him to unequal terms and conditions of employment, retaliating

 against him or terminating his employment. (Compl. 5–6, ECF No. 1.)

    On December 16, 2019, Defendants moved to dismiss Graham’s following claims

 under Federal Rule of Civil Procedure 12(b)(6): (1) all claims against Hyder in an

 individual capacity; (2) any claims of retaliation; and (3) any claims of race or color

 discrimination.   (Defs.' Mot. Dismiss, ECF No. 22.)          Defendants' motion is

 GRANTED.




                                             1
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 2 of 13 PageID #: 164




                                   I. Background

                                A. Factual Allegations

    Bryant Graham is a resident of Indianapolis, Indiana. (Compl. 3, ECF No. 1.)

 Graham used to work for Healthplex, an employer in Indianapolis, Indiana, (id. at 4),

 where his work was supervised by Adnon Hyder, (Pl.'s Resp. Opp'n to Defs.' Mot.

 Dismiss, ECF No. 29).     On January 4, 2019, Healthplex terminated Graham's

 employment after he was accused of sexual harassment. (Compl. Ex. 2, 3, ECF No.

 1-2.)

    Believing himself to have been discriminated against on the basis of sex, Graham

 filed a Complaint of Discrimination with the Indiana Civil Rights Commission

 ("ICRC"), which dual filed the complaint with the Equal Employment Opportunity

 Commission ("EEOC") on February 13, 2019.         (Id. at 1, 4.)   Graham identified

 Healthplex as the sole respondent in that complaint. (Id. at 2.) Alleging that his

 employment had been terminated because of a false sexual harassment accusation,

 Graham identified a similarly situated employee, Vonda, whom he claimed had

 violated company policy but had nevertheless been retained by Healthplex. (Id. at

 3.) Graham sought relief under both Title VII of the Civil Rights Act of 1964, as

 amended, 42 U.S.C. § 2000e et seq., and the Indiana Civil Rights Law, Ind. Code § 22-

 9 et seq. (Id.)

    The ICRC charge (No. EMse19020059) was investigated, concluding on July 25,

 2019, with a finding of "no probable cause to believe that an unlawful discriminatory

 practice" resulted in the termination of Graham's employment. (Id. at 6–7.) The



                                          2
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 3 of 13 PageID #: 165




 EEOC charge (No. 24F-2019-00922) adopted the ICRC's findings and was dismissed

 on September 11, 2019. (Compl. Ex. 1, 1, ECF No. 1-1.) With each dismissal, Graham

 was notified of his rights to sue or appeal the findings of each commission.

       Graham filed his Complaint in the present action on October 4, 2019, pleading his

 employment discrimination claims against Healthplex and Hyder. (Compl., ECF No.

 1.)

                                B. Plaintiff's Legal Claims

       Graham has brought claims against Healthplex and Hyder under Title VII of the

 Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., pleading that

 Defendants terminated his employment or retaliated against him on the basis of his

 sex, gender, race, or color. (Id. at 5–6.)

                                   II. Legal Standard

       Defendants moved to dismiss some of Graham's claims for failure to state a claim

 upon which relief can be granted under Federal Rule of Civil Procedure

 12(b)(6). (Defs.' Mot. Dismiss, ECF No. 22.)        Specifically, Defendants moved to

 dismiss all claims against Hyder in an individual capacity, as well as all claims

 alleging retaliation or discrimination on the basis of race or color. (Id.)

       While Rule 8 of the Federal Rules of Civil Procedure merely requires that a

 complaint contain "a short and plain statement of the claim showing that the pleader

 is entitled to relief," that short and plain statement must also contain sufficient

 factual matter, accepted as true, to raise the plaintiff's entitlement to relief to a level

 above mere possibility or speculation. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell



                                              3
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 4 of 13 PageID #: 166




 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). If the pleaded factual matter

 allows the court to draw a reasonable inference that the defendant is liable for the

 alleged misconduct, the claim is facially plausible and thus may survive a motion to

 dismiss. Iqbal, 556 U.S. at 678.

    Motions to dismiss under Rule 12(b)(6) are meant to test the complaint—and the

 complaint alone—for sufficiency without considering the potency of whatever

 defenses might be raised by the responding party. Brownmark Films, LLC v. Comedy

 Partners, 682 F.3d 687, 690 (7th Cir. 2012). Testing the complaint against affirmative

 defenses is more typically appropriate for a Rule 12(c) motion for judgment on the

 pleadings. Id. (citing United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005)).

 Plaintiffs are not expected to anticipate all affirmative defenses that might be raised

 against their complaints in order to survive a motion to dismiss. Lewis, 411 F.3d at

 842 (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980)). However, dismissal may still

 be appropriate "when a plaintiff's complaint nonetheless sets out all of the elements

 of an affirmative defense." NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293,

 299–300 (7th Cir. 2018) (quoting Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665

 F.3d 930, 935 (7th Cir. 2012)). In doing so, plaintiffs "may plead themselves out of

 court by alleging facts that establish defendants' entitlement to prevail." Bennett v.

 Schmidt, 153 F.3d 516, 519 (7th Cir. 1998).




                                           4
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 5 of 13 PageID #: 167




                                    III. Discussion

                           A. Title VII Claims against Hyder

    Unlike his original EEOC charge, which named only Healthplex as a defendant,

 Graham singles out Hyder, as an additional defendant in this action. Defendants

 have moved to dismiss under Federal Rule of Civil Procedure 12(b)(6) all Title VII

 claims that seek to hold Hyder individually liable for Graham's alleged injuries.

 (Defs.' Mot. Dismiss, ECF No. 22.)

    Title VII prohibits any employer from engaging in a variety of discriminatory

 employment practices on the basis of "an individual's race, color, religion, sex, or

 national origin." 42 U.S.C. § 2000e-2(a). The statute defines "employer" as "a person

 engaged in an industry affecting commerce who has fifteen or more employees for

 each working day in each of twenty or more calendar weeks in the current or

 preceding calendar year, and any agent of such a person." 42 U.S.C. § 2000e(b).

 While that definition plainly includes "any agent" of an employer, the Seventh Circuit

 has held that "Congress intended only for employers to be liable for their agent's

 actions under the traditional respondeat superior doctrine, not for agents to be

 personally liable." Gastineau v. Fleet Mortg. Corp., 137 F.3d 490, 494 (7th Cir. 1998)

 (citing Williams v. Banning, 72 F.3d 552, 554 (7th Cir. 1995)). In short, if a supervisor

 engaged in discriminatory employment practices in their official capacity as an agent

 of the employer, the supervisor's employer may be vicariously liable under Title VII.

 If the supervisor otherwise discriminated against or injured a subordinate while

 acting in his or her individual capacity—while the supervisor might be personally



                                            5
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 6 of 13 PageID #: 168




 liable under tort law—"Title VII authorizes suit only against an employer as an

 entity, not against individuals." Robertson v. Dep't of Health Servs., 949 F.3d 371,

 374 (7th Cir. 2020) (citing Smith v. Bray, 681 F.3d 888, 896 n.2 (7th Cir. 2012),

 overruled on other grounds by Ortiz v. Werner Enters., Inc., 834 F.3d 760 (7th Cir.

 2016)).

    Looking solely at the content of Graham's Complaint, not much can be discerned

 about Hyder. The Complaint fails to divulge a single detail about Hyder aside from

 his contact information (which, tellingly, is identical to that of Healthplex), let alone

 his conduct. (Compl. 3–4, ECF No. 1.) A business card would have been more

 informative. Who is Hyder? The answer cannot be discerned without venturing

 outside the bounds of the Complaint. Were the Court permitted to consider his

 response to Defendants' motion, Graham's attempt to establish Hyder's Title VII

 liability would still be unavailing. Graham states that "[Hyder] was [his] direct

 supervisor in following the change [sic] of command in a [sic] organization," and that

 Hyder is "individually an employee of [their] employer under Title VII." (Pl.'s Resp.

 Opp'n to Defs.' Mot. Dismiss 1–2, ECF No. 29.) That is precisely the issue—as an

 employee of Healthplex, Hyder is not himself the employer.

    The Complaint falls far short of pleading that Hyder was Graham's "employer" as

 contemplated by Title VII.       Because Title VII cannot be wielded against a

 discrimination plaintiff's supervisor in an individual capacity, Graham "can state no

 set of facts which would enable [him] to recover under the statute." Williams, 72 F.3d

 at 555; see also Passananti v. Cook Cty., 689 F.3d 655, 677 (7th Cir. 2012). For this



                                            6
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 7 of 13 PageID #: 169




 reason, and for the much simpler additional reason that "a party not named as the

 respondent in [the precedent EEOC] charge may not ordinarily be sued in a private

 civil action under Title VII," Defendants' motion to dismiss all Title VII claims against

 Hyder is granted. Alam v. Miller Brewing Co., 709 F.3d 662, 666 (7th Cir. 2013)

 (citing Tamayo v. Blagojevich, 526 F.3d 1074, 1089 (7th Cir. 2008)). Graham is not

 given leave to amend this claim because any attempt to demonstrate Title VII liability

 against Hyder would be futile. See Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir.

 2008) (citing Foman v. Dais, 371 U.S. 178, 182 (1962)) ("[D]istrict courts have broad

 discretion to deny leave to amend . . . where the amendment would be futile.").

         B. Title VII Claims of Retaliation and Race or Color Discrimination

    In his remaining Title VII claims, Graham alleges that Healthplex discriminated

 or retaliated against him on the basis of his sex, gender, race, or color. (Compl. 5–6,

 ECF No. 1.) Defendants have moved to dismiss under Federal Rule of Civil Procedure

 12(b)(6) the claims of retaliation and discrimination on the basis of race or color.

 (Defs.' Mot. Dismiss 2, ECF No. 22.) Specifically, Defendants argue that these claims

 should be subject to dismissal because they "are not reasonably related to the sex

 discrimination claim in the ICRC charge." (Id.)

    Before an employee may bring a Title VII claim in federal court, there are

 administrative remedies that must first be exhausted. Chaidez v. Ford Motor Co.,

 937 F.3d 998, 1004 (7th Cir. 2019) (citing Rush v. McDonald's Corp., 966 F.2d 1104,

 1110 (7th Cir. 1992)).       Exhaustion of administrative remedies is neither a

 jurisdictional prerequisite nor essential element of a Title VII claim, "but a condition



                                            7
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 8 of 13 PageID #: 170




 precedent to bringing a claim under the Act." Teal v. Potter, 559 F.3d 687, 691 (7th

 Cir. 2009) (citing Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)).

 Failure to exhaust administrative remedies is "an affirmative defense, and the

 burden of proof . . . therefore rests on the defendant." Laouini v. CLM Freight Lines,

 Inc., 586 F.3d 473, 475 (7th Cir. 2009). While subjecting a complaint to affirmative

 defenses is rarely appropriate when entertaining a Rule 12(b)(6) motion, dismissal

 may be appropriate "when a plaintiff's complaint nonetheless sets out all of the

 elements of an affirmative defense." NewSpin Sports, 910 F.3d at 299–300 (quoting

 Indep. Tr. Corp., 665 F.3d at 935). It appears that Graham might have so pleaded

 himself out of court.

    Employees aggrieved of unlawful employment practices by their employers must

 file a charge of discrimination with the EEOC. 42 U.S.C. § 2000e-5. The EEOC, often

 in cooperation with State and local fair employment practice agencies, notifies the

 employer and investigates the charge.      Id. §§ 2000e-5(b), 2000e-8.    Should the

 investigation turn up no reasonable cause to believe that the charge is true, the EEOC

 dismisses the charge and notifies the aggrieved employee. Id. § 2000e-5(b). Only

 upon receiving such a notice has an aggrieved employee properly exhausted their

 administrative remedies as to the particular claims and respondents identified in the

 EEOC charge. Within the next ninety days, that employee may initiate a civil action

 in a United States district court in the State in which the alleged unlawful

 employment practice occurred. Id. § 2000e-5(f)(1), (3).




                                           8
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 9 of 13 PageID #: 171




    A Title VII plaintiff may bring "only those claims that were included in his EEOC

 charge or that are 'like or reasonably related to the allegations of the charge and

 growing out of such allegations.'" Swearnigen-El v. Cook Cty. Sheriff's Dep't, 602 F.3d

 852, 864 (7th Cir. 2010) (quoting McKenzie v. Ill. Dep't of Transp., 92 F.3d 473, 481

 (7th Cir. 1996)).   "Claims are 'like or reasonably related' when (1) 'there is a

 reasonable relationship between the allegations in the charge and the claims in the

 complaint' and (2) 'the claim in the complaint can reasonably be expected to grow out

 of an EEOC investigation of the allegations in the charge.'" Chaidez, 937 F.3d at

 1004 (quoting Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 501 (7th Cir. 1994)). "[T]he

 charges and complaint must, 'at minimum, describe the same conduct and implicate

 the same individuals.'" Id. (emphasis in original) (quoting Cheek, 31 F.3d at 501).

 Plaintiffs who bring Title VII claims before the courts that are not "like or reasonably

 related" to the allegations in their EEOC charges have not properly exhausted their

 administrative remedies as to those claims, which are thus premature. Teal, 559

 F.3d at 691. The dual purposes of this requirement are (1) to give the EEOC and the

 employer an opportunity to resolve the issue out of court and (2) to "ensure that the

 employer has adequate notice of the conduct the employee is challenging." Chaidez,

 937 F.3d at 1004 (citing Teal, 559 F.3d at 691). Because, as is the case in this action,

 EEOC charges are "often initiated by laypersons rather than lawyers," a court should

 generally liberally construe the charge's claims in favor of the plaintiff. Id. at 1005

 n.3 (citing Teal, 559 F.3d at 691).




                                            9
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 10 of 13 PageID #: 172




     There is one exception to this "like or reasonably related" test for retaliation

  claims. Although a Title VII plaintiff cannot bring to court a claim of retaliation that

  could have—but was not—alleged in the original EEOC charge, "a plaintiff who

  alleges retaliation for having filed a charge with the EEOC need not file a second

  EEOC charge to sue for that retaliation." Luevano v. Wal-Mart Stores, Inc., 722 F.3d

  1014, 1030 (7th Cir. 2013) (emphasis added) (citing McKenzie, 92 F.3d at 482–83).

  This is a practical exception that seeks to "avoid futile procedural technicalities and

  endless loops of charge/retaliation/charge/retaliation." Id.

     In the instant case, Graham's Complaint seems to indicate grounds for his Title

  VII that go beyond the sex discrimination charge that was filed with the ICRC and

  EEOC. (Compl. Ex. 2, 3, ECF No. 1-2.) Graham's Complaint is composed on a form

  for pro se employment discrimination plaintiffs.       Though Graham attached his

  ICRC/EEOC charge that provides some background on his sex discrimination claim,

  he also checked boxes that suggest Healthplex discriminated against him on the basis

  of race or color and retaliated against him—claims that were not included in the

  administrative charge. (Compl. 6–7, ECF No. 1.) Therefore, it must be determined

  whether Graham properly exhausted his administrative remedies as to these

  additional claims—a task made more difficult by Graham's failure to plead any

  factual matter beyond his original complaint to the ICRC.

     Graham's additional claims are insufficiently like or reasonably related to his

  original sex discrimination charge as to be properly brought in this action. Neither

  Graham's administrative charge nor his Complaint identify or even suggest a



                                            10
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 11 of 13 PageID #: 173




  relationship between his original sex discrimination claim and his present claims of

  race or color discrimination or retaliation. In his ICRC charge, Graham indicated

  twice (once by checkbox, and once in writing) that he had "been discriminated against

  on the basis of sex." (Compl. Ex. 2, 2–3, ECF No. 1-2.) The checkboxes for race, color,

  and retaliation were left unmarked, and the Statement of Allegations made no

  mention of such discrimination. (Id.) Indeed, the charge does not mention the race

  or color of any individual, nor does it describe any retaliatory behavior. (Id.) Because

  Graham's Complaint does not include any additional information about the alleged

  misconduct, it is impossible to infer any sort of relationship between an earlier short

  story alleging sex discrimination and three later, wholly uncontextualized checkboxes

  alleging race or color discrimination and retaliation.

     Even if the administrative charge and Complaint could reasonably support an

  inference that they described the same conduct by the same actors, that would not be

  sufficient to justify allowing those claims in this action. To bring claims in a lawsuit

  that were not alleged in an administrative charge, the new claims must also

  "reasonably be expected to grow out of an EEOC investigation of the allegations in

  the charge." Chaidez, 937 F.3d at 1004 (quoting Cheek, 31 F.3d at 501). The ICRC

  investigated Graham's charge of sex discrimination against Healthplex, finding "no

  probable cause to believe that an unlawful discriminatory practice occurred as

  alleged." (Compl. Ex. 2, 7, ECF No. 1-2 (emphasis in original).) As in Graham's

  charge, nowhere does the ICRC Notice of Finding even mention the race or color of

  any person, let alone suggest that Healthplex might have been engaging in race or



                                            11
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 12 of 13 PageID #: 174




  color discrimination. (See id. at 6–8.) Neither does the ICRC mention Graham

  engaging in any sort of protected activity under Title VII, let alone suggest that

  Healthplex retaliated against him for engaging in such activity. (See id.) The EEOC

  adopted the ICRC's findings.        (Compl. Ex. 1, ECF No. 1-1.)          Because the

  administrative investigation of Graham's charge did not produce any findings that

  could reasonably support claims of race or color discrimination or retaliation, those

  claims are insufficiently like or reasonably related to the claims in the administrative

  charge.

     Lastly, Graham's retaliation claim cannot satisfy the exception for "a plaintiff who

  alleges retaliation for having filed a charge with the EEOC." Luevano, 722 F.3d at

  1030 (citing McKenzie, 92 F.3d at 482–83). Healthplex had terminated Graham's

  employment before he ever filed his administrative charge—it could not terminate

  his employment again for him having done so.          To the extent that the alleged

  retaliation took place prior to the filing of Graham's administrative charge, the claim

  is subject to the same administrative exhaustion requirements as any other.

     Even if Graham may have any race or color discrimination or retaliation claims,

  the face of his Complaint demonstrates that he has failed to exhaust his

  administrative remedies as to those claims. Therefore, Defendants' motion to dismiss

  those claims is granted. However, Graham is granted leave to file, within thirty (30)

  days of this date, an amended complaint that pleads those claims with greater

  specificity and demonstrates that he has exhausted his administrative remedies as




                                            12
Case 1:19-cv-04120-JRS-MJD Document 33 Filed 06/29/20 Page 13 of 13 PageID #: 175




  to those claims, provided he can do so consistent with his obligations under Federal

  Rule of Civil Procedure 11(b).

                                       Conclusion

     For the foregoing reasons, the Court finds that Graham has failed to sufficiently

  state any claims of race or color discrimination or retaliation and all claims against

  Hyder. Accordingly, the Court GRANTS Defendants' Motion to Dismiss. (Defs.' Mot.

  Dismiss, ECF No. 22). Graham's claims against Hyder are dismissed with prejudice.

  Graham's claims of race or color discrimination or retaliation under Title VII of the

  Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., are dismissed, but he is granted

  leave to file, within thirty (30) days of this date, an amended complaint that pleads

  those claims with greater specificity and demonstrates that he has exhausted his

  administrative remedies as to those claims, provided he can do so consistent with his

  obligations under Federal Rule of Civil Procedure 11(b).         Graham's claim of

  sex/gender discrimination against Healthplex, which Defendants did not challenge in

  their Motion to Dismiss, proceeds.

     SO ORDERED.

        Date: 6/29/2020




  Distribution by U.S. mail to::

  BRYANT L. GRAHAM
  6657 Stanhope Drive
  Indianapolis, IN 46254

  Distribution by CM/ECF to all registered counsel of record

                                           13
